Citation Nr: 9925013	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  99-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for anxiety, depression and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 through June 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Lincoln, Nebraska.


FINDING OF FACT

There is no competent medical evidence that the veteran 
suffers from anxiety, depression or PTSD.


CONCLUSION OF LAW

The claimsof entitlement to service connection for anxiety, 
depression and PTSD are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for anxiety, depression and PTSD.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The threshold 
question that must be answered in the present case is whether 
the veteran has presented a well-grounded claim for service 
connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  See 
Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same regulation.  To establish well 
groundedness in this manner, the evidence must show that the 
condition was observed during service or any applicable 
presumption period, that continuity of symptomatology was 
demonstrated thereafter, and there must be competent evidence 
relating the current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).

In the present case, the veteran maintains that he currently 
suffers from anxiety, depression and PTSD.  Service medical 
records do not reveal that the veteran ever presented with 
symptoms of, or received treatment for anxiety, depression or 
PTSD.  Post-service medical records reveal that the veteran 
received treatment from a private physician and from the VA 
for hidradenitis suppurativa, a skin condition, but there is 
no medical evidence of record showing that the veteran was 
treated for anxiety, depression or PTSD.   

A careful review of the record reveals that there is no 
competent medical evidence to establish that the veteran 
suffers from anxiety, depression or PTSD.  While the veteran 
and his representative may believe that he currently suffers 
from anxiety, depression and PTSD, in the absence of medical 
evidence diagnosing these conditions, the veteran has not met 
his initial burden of submitting evidence of a well-grounded 
claim.  The veteran, as a lay person, is not competent to 
offer an opinion that requires medical expertise, such as 
whether he currently has a psychiatric disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Because 
the veteran has failed to prove this essential element of his 
claims, his claims for service connection for anxiety, 
depression and PTSD are not well grounded and must be denied.  

The Board notes that the veteran's attorney has asked that 
the appeal be remanded to the RO to schedule the veteran for 
an examination.  However, VA has no duty to assist the 
veteran until the veteran meets his burden of establishing a 
well grounded claim.  Epps, 126 F.3d at 1469; Morton v. West, 
No. 96-1517, slip op. At 7, 14 (U.S. Ct. Vet. Claims July 14, 
1999).  Hence, this request must be denied.   


ORDER

Service connection for anxiety, depression and PTSD is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

